Citation Nr: 1123511	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-27 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from January 1964 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue(s) of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not complained of current symptomatology regarding his low back, and does not have a current low back disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim for a low back disability, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In October 2009, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the January 2010 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  Service treatment records have been associated with the claims folder, and the Veteran has not identified any private or VA treatment records.  The Veteran has indicated that he "never" received social security disability benefits.  The Board is aware that there may be outstanding sick bay reports for a low back problem in service and treatment records from Chase Field for the period from 1964 to 1966; however, because the Veteran has not demonstrated that he has a current low back disability, there is no indication that these records would be pertinent to determination of his claim.  The Veteran was afforded the opportunity to give testimony at a Board hearing; however, in June 2010 he declined the opportunity to do so.  Therefore, the Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim for a low back disability.  The Veteran has not identified any treatment for his low back since service, nor provided any evidence of current symptomatology regarding his low back.  The Board finds the record does not reflect evidence of a current low back disability, nor evidence of persistent or recurrent symptoms of the low back region, therefore a remand for an examination and/or opinion is not necessary to decide this appeal.  See 38 C.F.R. § 3.159(c)(4) (2010).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, because the Veteran has not identified any current treatment for his low back, nor any complaints of persistent or recurrent symptomatology regarding his low back, the standards of McLendon are not met in this case.  Id.  As such, no VA examination is necessary in order to make a decision on this claim.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service treatment records do not reflect complaints regarding a low back disability.  The Veteran has contended that he went to sick bay because of an aching back on several occasions.

The Veteran only recently filed his claim for a low back disability in September 2009.  His claim only identified treatment for a low back disability in the United States Navy from 1964 to 1966.  

The record does not identify or contain any post-service medical records reflecting treatment for any back complaints.

The Veteran has written that he lifted heavy chains, weighing approximately 100 pounds and other materials in order to secure aircraft on a carrier flight deck.  He explained that this was particularly difficult during poor weather conditions, and he attributed this to causing back problems.  Otherwise, he clarified that there was no particular in-service "accident" that injured his back.

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to describe his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds the Veteran competent and credible regarding his allegations that chains and materials he used in service to secure aircraft, especially during bad weather, were heavy and difficult to manage, and that this contributed to a low back problem.  Although these statements reveal his difficulties while in service, they are not probative as to the status of any current low back symptoms or disability.  To this extent, the Veteran has claimed a low back disability; however, he has not referenced any symptomatology regarding his low back.  The Board finds that the Veteran's assertions are of little or no probative value in deciding this appeal.

In the absence of evidence of a low back disability, there is no valid entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1331 (1997) (requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Service connection for a low back disability is denied because current disability is not shown.  

Consequently, the Board finds the evidence of record is against the award of service connection for a low back disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a low back disability is denied.  
REMAND

In January 2010 the Veteran was afforded a VA examination which showed that the Veteran has current bilateral hearing loss and tinnitus.  

In reviewing the Veteran's service treatment records, the VA examiner noted that a Rudmose tracing dated in December 1966 had results that were "virtually identical" to those of the January 1964 enlistment audiogram.  Without further explanation, it is unclear whether the examiner converted audiological data from ASA (American Standards Associates) units to ISO/ANSI (International Standards Organization/ American National Standards Institute) units as is presumed necessary for all service audiograms completed before November 1, 1967.  In order to facilitate data comparison, conversion to ISO units should be accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  

In addition, it appears that the Veteran's hearing loss declined most at 6000 Hertz on the January 1964 enlistment audiogram, whereas the decline appears to occur beginning at 4000 Hertz on the December 1966 audiogram.  In stating that the audiograms were "virtually identical," the VA examiner did not account for this apparent discrepancy.  Following the necessary conversion to ISO units, any difference in the Veteran's hearing thresholds as shown by the service audiograms should be discussed and explained by the VA examiner.  

The VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to service.  The examiner reasoned that the Veteran's hearing was within normal limits at enlistment for all rating frequencies, that there was no change in hearing while on active duty for any test frequencies based on an in-service audiogram just two months prior to separation from service, and that the separation examination showed no complaints of hearing loss.  Based on the Veteran's failure to report hearing difficulty at his separation examination, the VA examiner concluded that his hearing loss was less likely to have occurred during the last two months of his military service.  Based on the absence of hearing loss during service, and the absence of reported tinnitus in service treatment records, the examiner concluded that the Veteran's claimed tinnitus was less likely than not the result of military noise exposure.  

The examiner's rationale focused on the absence of hearing loss or tinnitus in service treatment records, without explaining the effects of the Veteran's in-service noise exposure.  Based on the foregoing, clarification is needed regarding the etiology of any current hearing loss and tinnitus, including a discussion of the effects of in-service noise exposure from jet engines and aircraft carrier noises on the Veteran's hearing disabilities.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a remand is necessary in order for the examiner to convert the in service audiograms to ISO units, explain any threshold shifts that occurred in service, and provide a clarifying opinion as to the etiology of the Veteran's hearing loss and tinnitus that accounts for the Veteran's in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiner who conducted the January 2010 examination for an addendum, if available.  If that individual is no longer available, any audiologist can provide the following opinion. 

The examiner should consider the Veteran's January 1964 and December 1966 audiograms, and convert the results to ISO units by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels at 1,000, 2000, and 3,000 Hertz, and 5 decibels at 4,000 Hertz.  

The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's currently shown bilateral hearing loss or tinnitus are etiologically- related to his military service.  The examiner should specifically state whether there is evidence of a threshold shift in hearing during service, and if so, interpret any such shift.  The examiner must fully explain all findings and opinions in sufficient detail, accepting as given that the Veteran was exposed to jet engine and aircraft carrier noise while in service.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claim in light of the additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


